Title: Thomas Jefferson to Randolph Jefferson, 23 June 1815
From: Jefferson, Thomas
To: Jefferson, Randolph


          Dear brother Monticello  June 23. 15
          I lent you some years ago the harness of our family gigg, until you could get one made for your own. mrs Marks tells me your gigg is now demolished and out of use. mine has been used with one of our chariot harness. a neighbor asks the loan of it to go a journey, and if we let one of our set of harness go, we shall not be able to use the carriage until his return which will be very distant. under these circumstances I send the bearer to ask the return of the harness I lent you, in order to accomodate my neighbor.
          present my respects to my sister and be assured of my best affections
          Th: Jefferson
        